Citation Nr: 0108830	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1967 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that denied the veteran's 
claims for service connection for diabetes mellitus and 
peripheral neuropathy as not well grounded.


REMAND

The RO denied the claims for service connection for diabetes 
mellitus and peripheral neuropathy as not well grounded.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran with the 
development of his claims.

In November 2000, VA issued a news release announcing that 
Type-II diabetes mellitus would be added to the presumptive 
diseases associated with exposure to agent orange (38 C.F.R. 
§ 3.309(e) (2000)).  At that time, VA announced a 60-day 
period for VA to publish proposed rules for implementing this 
change in benefits, to be followed by publication of the 
proposed rules and a 90-day period for comments.  Thereafter, 
the final rules would be published.  Those final rules when 
published must be considered with regard to the veteran's 
claim for service connection for diabetes mellitus based on 
his claimed exposure to agent orange in service.

The records shows that the veteran was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal, but the dates 
of his active service in Vietnam have not been verified.  The 
RO should obtain verification of the veteran's Vietnam 
service from the National Personnel Records Center (NPRC).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran's 
service personnel records from the NPRC 
in order to verify his dates of active 
service in Vietnam.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should review the claims for 
service connection for diabetes mellitus 
and peripheral neuropathy on the merits.  
The review of the claim for service 
connection for diabetes mellitus should 
reflect consideration of the new 
regulations with regard to diabetes 
mellitus and revision of the provisions 
of 38 C.F.R. § 3.309(e) if a final rule 
has been published.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




